        Case 2:18-cv-00712-DB-DBP Document 15 Filed 11/19/18 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,
 deceased,
             Plaintiffs,                              ORDER GRANTING STIPULATED
 v.                                                    MOTION TO EXTEND TIME TO
 The ESTATE of ALEXANDRE CAZES,                      RESPOND TO THE TOR PROJECT’S
 deceased, a citizen of Canada, formerly                  MOTION TO DISMISS
 doing business as ALPHABAY; THE TOR
 PROJECT, INC. aka THE ONION
 ROUTER, a Massachusetts non-profit                      Case No.: 2:18-cv-00712-DB-DBP
 corporation; CHINA POSTAL EXPRESS
 & LOGISTICS COMPANY aka CHINA                                   Judge Dee Benson
 POST aka CHINA COURIER SERVICES
 CORPORATION, a Chinese corporate or                      Magistrate Judge Dustin B. Pead
 governmental entity; and EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity,
             Defendants.

      Plaintiffs and Defendant The Tor Project having filed a joint and stipulated motion for the

same and there being good cause shown, IT IS HEREBY ORDERED THAT: the deadline for

Plaintiffs to respond to The Tor Project’s Motion to Dismiss in the above-captioned matter is

extended to December 5, 2018.

      DATED this 19th day of November, 2018.

                                         BY THE COURT


                                         By:                                          _
                                               Dustin B. Pead
                                               United States Magistrate Judge




1500380.1
